DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 02/09/2021 has been entered. Claims 1-20 have been canceled. Claims 21-41 have been added. Claims 21-41 are pending and are examined herein.

Claim Objections
Claim 22 recites in line 1, “A method…”. It is not clear whether “method” mentioned in second time is referring same method as mentioned in the first time in Claim 21. Examiner suggested to add “the” in front of “method” mentioned in second time. 
Claims 23-38 are also objected for the same reason.
Claim 22 also recites in line 1, “a first user…”. It is not clear whether “first user” mentioned in second time is referring same first user as mentioned in the first time in Claim 21. Examiner suggested to add “the” in front of “first user” mentioned in second time.

Similarly, for Claim 28 also, Examiner suggested to add “the” in front of “reply”.
Similarly, for Claim 29 also, Examiner suggested to add “the” in front of “reply” and “server”.
Similarly, for Claim 38, Examiner suggested to add “the” in front of “reply”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

“wherein allowing access to the resource via the communications network comprises allowing access to the resource only when a reply is received from more than one of the associated recipients.”, which is not supported by the specification. In contrast, paragraph 0016 of the specification discloses that many people receive the URL, as a result multiple recipients attempt to access the data file; however, only recipient 406 receives the push notification and is verified by the security process. Other users are prevented from accessing the URL contents. Therefore, claims 30 fails to comply with the written description requirement. 
The limitation is interpreted to read on the prior art as explained infra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the first URL" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-24, 26-30, 32-33, 35-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0013063 (hereinafter “Soman”) in view of US 2012/0066749 (hereinafter “Taugbol”).

Regarding Claim 21,  Soman discloses a method comprising: associating a URL and a resource and a recipient, the URL for accessing the resource when authorised by the recipient ([⁋ 0007], “A unique resource locator (URL) is created for each file [i.e., resource] intended to be made available to the public over the internet”. [⁋ 0040], The intended recipient needs to enter the file password when he wants to access the file using the URL. Since, Solman teaches the URL is for intended recipient, therefore, given the broadest reasonable interpretation, Examiner interprets the URL is associated with a recipient);
providing from a first user to a recipient the URL ([¶ 0079], “a sender [i.e. first user] may share the URL and a file password with the intended recipients”);
receiving a request for access to the resource relying upon the URL, the request received via a communication network ([¶ 0084], “a recipient computer may send an HTTP or FTP request including a URL to the server” and [¶ 0008], “An intending recipient may enter the URL of the desired file in a web browser in the recipient's computer. The URL is sent from the web browser of the recipient's computer to the server over the internet”);
upon receiving the request for access to the resource, transmitting a notification from a server to the recipient associated with the URL ([Fig. 7, ⁋ 0084], In step 715, a recipient computer send request including a URL to the server. [⁋ 0086], In step 725, the server may look up the URL in the file registry to determine that the file is marked for secure transfer, and if so, establishes a secure communication channel with the recipient's browser and asks for the file password [i.e., transmitting notification] from the recipient); receiving a reply based on the notification ([⁋ 0087], In step 730, a user enters the file password and communicates it to the server); in dependence upon the reply, allowing access to the resource via the communications network ([¶ 0088], In step 730,  the server matches the file password with the password stored in the file registry of the server. [¶ 0092] In step 755, the server may receive the file from the CSD, decrypt it and pass it on to recipient computer. [¶ 0093] In step 760, the recipient computer may receive the file and display it in the browser).
However, Soman does not explicitly teaches, but Taugbol teaches associating a smartphone with a recipient ([⁋ 0095] the Service Provider looks up the mobile phone number (msisdn) of the user. Since, Taugbol teaches looks up the mobile phone number (msisdn) of the user, therefore, it would be appreciated that the mobile phone is associated the user); …transmitting a push notification from the server to the smartphone associated with the recipient ([⁋ 0089] receiving a reply based on the push notification transmitted to the smartphone ([⁋ 0100] the User types the display-OTP in the web browser and submits it to the Authentication Server through the Service Provider. [⁋ 0102] the Authentication Server receives the "verify binary OTP" message, verifies the binary and display-OTP). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman  with Taugbol in order to transmit a push notification from the server to user smartphone to authenticate the user and receive a reply based on the push notification.  Reasons to do so would have been to secure the user access of the content.

Regarding Claim 22, Soman teaches a method according to claim 21 wherein providing from a first user to a recipient the URL comprises transmitting the URL from a first user system to the recipient via the communications network ([¶ 0075] “a sender who wishes to host a file may launch 

Regarding Claim 23, Soman does not explicitly teach, however, Taugbol teaches a method according to claim 22 wherein the reply comprises a reply to the push notification received from the smartphone via the communication network ([¶ 0100], The User types the display-OTP in the web browser and submits it to the Authentication Server through the Service Provider. [¶ 0102], The Authentication Server receives the "verify binary OTP" message, verifies the binary and display-OTP). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman with Taugbol in order to receive a reply based on the push notification.  Reasons to do so would have been to authenticate the user in a secure way.

Regarding Claim 24, Soman teaches a method according to claim 23 wherein the URL is uniquely associated with the recipient ([⁋ 0007], “A unique resource locator (URL) is created for each file [i.e., resource] intended to be made available to the public over the internet”. [⁋ 0040], The intended recipient needs to . 
However, Soman does not explicitly teach, but Taugbol teaches the smartphone is uniquely associated with the recipient ([¶ 0095] teaches the Service Provider looks up the mobile phone number (msisdn) [i.e. unique address of the smartphone] of the user [i.e. associated with the recipient] and sends a challenge request to the Authentication Server. The challenge is returned in the web page (or in code from the web page) to the User. The challenge contains or initiates text instructing the User to enter the OTP from another application present on the mobile). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman with Taugbol in order to that is associate a smartphone with a recipient, because, it would allow to send notification precisely to the smartphone of the right person.

Regarding Claim 26, Soman does not explicitly teaches, however Taugbol teaches a method according to claim 24 wherein the smartphone comprises, installed thereon, an application for receiving push notifications ([¶ 0080], The 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman with Taugbol in order to have an application installed in the recipient smartphone for receiving push notification. Reasons to do so would have been to allow the user to response using smartphone.

Regarding Claim 27, Soman teaches a method according to claim 26 wherein providing a reply comprises …the response transmitted to a server ([¶ 0087] “a user enters the file password and communicates it to the server”). 
However, Soman does not explicitly teach, but Taugbol teaches responding from within the application …from the smartphone ([¶ 0080], “The challenge may contain text or images to be displayed to and confirmed by the user by entering PIN or an OTP from another application present on the mobile”). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman with Taugbol in order to respond the push notification from an application installed in the 

Regarding Claim 28, Soman teaches a method according to claim 27 wherein transmitting a reply from the smartphone comprises transmitting a certificate between the application and the server ([¶ 0049], “The CSD first sends the server a `Handshake Signal` which involves sending to the server the Username of the CSD along with a `certificate` that establishes the identity of the CSD with the server”).

Regarding Claim 29, Soman teaches a method according to claim 27 comprising: receiving authentication data provided by a user; and wherein providing a reply comprises transmitting a response to a server based on the authentication data ([⁋ 0087] user enters the file password and communicates it to the server. [⁋ 0088] the server matches the file password with the password stored in the file registry of the server).
However, Soman does not explicitly teach, but Taugbol teaches from within the application,… from the smartphone ([¶ 0080], “The challenge may contain text or images to be displayed to and confirmed by the user by entering PIN or an OTP from another application present on the mobile”). 


Regarding Claim 30, Soman teaches a method according to claim 21 wherein  the URL is associated with a plurality of recipients and wherein transmitting the push notification is performed for each of the associated recipients when the request for access is received [¶ 0079], a sender may share the URL and a file password with the intended recipients [i.e. plurality of recipients], [¶ 0084], a recipient computer may send an HTTP or FTP request including a URL to the server, [¶ 0086], the server may look up the URL in the file registry to determine that the file is marked for secure transfer, and if so, establishes a secure communication channel with the recipient's browser (e.g. HTTPS) and asks for the file password from the recipient. It would have been clear to one of ordinary skill in the art the same method will apply for each of the recipients when the request for access is received).
wherein allowing access to the resource via the communications network comprises allowing access to the resource only when a reply is received from more than one of the associated recipients ([⁋ 0079], “a sender may share the 

Regarding Claim 32, Soman does not explicitly teach, however, Taugbol teaches a method according to claim 21 further comprising transmitting a push notification to the smartphone indicating access to the resource has been denied ([¶ 0046], If the user types the wrong PIN or otherwise produces a wrong binary-OTP, the user is informed that authentication failed on both channels). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman with Taugbol in order to transmit a notification indicating access to the resource has been denied. Reasons to do so would have been to inform the user about the insufficient access rights.

Claim 33, Soman teaches a method according to claim 21 wherein the URL is a URL for being directed to the first URL by a URL directing service ([¶ 0077], …the CSD program may combine a server IP address, a CSD ID, a file path, and a file name separated by delimiters (/) to generate a URL and a file password to ensure secure access. [¶ 0078] the CSD program may store the file name, the location, the URL, the file password, permitted access, and the “secure" flag in a file  registry. [¶ 0079], a sender may share the URL and a file password with the intended recipients).

Regarding Claim 35, Soman teaches a method according to claim 33 wherein the URL directing service comprises a cloud based file-sharing service ([¶ 0007], “A unique resource locator (URL) is created for each file intended to be made available to the public over the internet. The files may be hosted on a computer or a storage device". Since, Soman teaches file is available over the internet, therefore, it would have been appreciated that computer or the storage device is cloud based file sharing service).

Regarding Claim 36, Soman teaches or would have suggested a method according to claim 1 wherein the resource is at least one of a webpage, a second URL, and data ([¶ 0007], “A unique resource locator (URL) is created for each file 

Regarding Claim 38, Soman teaches a method according to claim 21 wherein receiving a reply comprises receiving authentication data for authenticating a source of the reply ([⁋ 0087] user enters the file password and communicates it to the server. [⁋ 0088] the server matches the file password with the password stored in the file registry of the server).

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Soman  in view of Taugbol further in view of US 2012/0030774 (Keith et al.).

Regarding Claim 25, Soman does not explicitly teach, however, Taugbol teaches a method according to claim 23 wherein the smartphone is uniquely associated with the recipient ([⁋ 0095] the Service Provider looks up the mobile phone number (msisdn) of the user and sends a challenge request. The challenge contains or initiates text instructing the User to enter the OTP from another application present on the mobile. Since Taugbol teaches looks up the mobile phone number (msisdn) of the user, therefore, it would be appreciated that the mobile phone is associated the user).

However, Soman in view of Taugbol do not explicitly teach, but Keith teaches the resource is uniquely associated with the recipient ([¶ 0019], “In addition to the typical data included in a URL, additional data may be included in the modified URL and may, for example, comprise a delivery session identifier (may be a one-time identifier that is verifiable by the remote network); a time stamp, a content identifier, permission and authentication data, a MSISDN or other subscriber or UE information. The additional data may serve the function of uniquely identifying a subscriber [i.e., recipient] authorized to access content [i.e., resource] found at the URL on the remote network”). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman and Taugbol with Keith to associate the content associated with the URL with a recipient; because it would ensure the sending the URL to the correct recipient for security.

Regarding Claim 31, Soman in view of Taugbol do not explicitly teach, however, Keith teaches a method according to claim 21 comprising: determining a time of the request and restricting access to the resource at some times and allowing access to the resource at other times ([¶ 0006], The URL may provide access to the content server for a time period indicated by the time stamp). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman’s and Taugbol with Keith to determine a time of the request and restrict the access to the resource as per the time constraint. Reasons to do so would have been to restrict access to the resource.

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Taugbol further in view of US 9,058,490 (hereinafter "Barker").

Regarding Claim 34, Soman in view of Taugbol do not explicitly teach, however, Barker teaches a method according to claim 33 wherein the URL directing service comprises a URL security service ([C.7:L.66-67], The URL shortening service module 112 may also utilize the Internet security service). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman and Taugbol with Barker in order to comprise a URL security service. Reasons to do so would have been to provide security of accessing resources associated with a URL.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Taugbol further in view of US 9,049,176 (hereinafter “Ferdowsi”).

Regarding Claim 37, Soman in view of Taugbol do not explicitly teach, however, Ferdowsi teaches a method according to claim 21 wherein providing from a first user to the recipient the URL comprises sending the URL in one of an email, text, and tweet ([C.2:L.5-9], “The distribution of the link by the user can be by e-mail, text, or social media service, such that the user can target a narrow or a wide audience”). 
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman and Taugbol with Ferdowsi in order to send the URL in one of an email, text, and tweet, because it would be a predictable way to share a link of a resource to one or more recipients.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Taugbol further in view of US 2014/0074726 (Lee et al.).

Claim 39,  Soman discloses a method comprising: associating a URL and a resource, the URL for accessing the resource ([⁋ 0007], “A unique resource locator (URL) is created for each file [i.e., resource] intended to be made available to the public over the internet”. [⁋ 0040], The intended recipient needs to enter the file password when he wants to access the file using the URL);
providing from a first user to a recipient the URL ([¶ 0079], “a sender [i.e. first user] may share the URL and a file password with the intended recipients”);
receiving a request for access to the resource relying upon the URL, the request received via a communication network ([¶ 0084], “a recipient computer may send an HTTP or FTP request including a URL to the server” and [¶ 0008], “An intending recipient may enter the URL of the desired file in a web browser in the recipient's computer. The URL is sent from the web browser of the recipient's computer to the server over the internet”);
in response to receiving a request to access the URL providing a request for a password ([Fig. 7, ⁋ 0084], In step 715, a recipient computer send request including a URL to the server. [⁋ 0086], In step 725, the server may look up the URL in the file registry to determine that the file is marked for secure transfer, and if so, establishes a secure communication channel with the recipient's browser and asks for the file password [i.e., transmitting notification] from the recipient);
receiving a reply ([⁋ 0087], In step 730, a user enters the file password and communicates it to the server); …in dependence upon the reply, allowing access to the resource via the communications network ([¶ 0088], In step 730,  the server matches the file password with the password stored in the file registry of the server. [¶ 0092] In step 755, the server may receive the file from the CSD, decrypt it and pass it on to recipient computer. [¶ 0093] In step 760, the recipient computer may receive the file and display it in the browser).
However, Soman does not explicitly teach associating a smartphone with a recipient ([⁋ 0054], identification information corresponding to the user account information… includes at least one of phone number information, mobile directory number (MDN), and electronic serial number (ESN); in response to receiving a request to access …providing a request for a user identification; receiving from a user, user identification; transmitting a push notification to the smartphone associated with the provided user identification ([⁋ 0064], …determines whether there is pre-stored identification information, and …when it is determined that there is no pre-stored identification information, the electronic payment apparatus receives identification information from the user terminal and transmits the push message to the terminal having the received identification information. For example, when user wants to purchase a specific commodity… when the phone number information corresponding to the user information is not pre-stored in the .
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Soman  with Lee in order to request for user identification associated with phone number and transmit a push notification to user smartphone to based on the provided phone number associated with the user, because it would allow to ensure transmitting push notification to the correct phone that is associated with the user.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Soman in view of Taugbol further in view of US Patent no. 6718328 (Norris).

Regarding Claim 40, Soman in view of Taugbol do not explicitly teach, but Norris teaches in dependence upon the reply, performing one of denying access to the resource ([C.5:L.10-19], a user clicks on an "authentication required" web page. …a dialog box appears requesting a username and a password. …the system verifies if the username/password pair is valid. If the username/password pair is invalid, then access is denied to the user. If the username/password pair is valid, then the user is presented with a web page containing an authenticated URL. The user then uses the authenticated URL to download content from a server).

The rest of the limitations of Claim 40 are rejected under the same rationale as claim 1, since they recite substantially identical subject matter.

Claim 41 is rejected under the same rationale as claim 40, since they recite substantially identical subject matter.

Written Authorization for Internet Communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other method of providing written authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448